DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments and remarks filed 6/16/21 are acknowledged. Claims 1 and 17 have been amended. Claims 120-121 have been added. Claims 2-9, 13-15, 18, 28-39, and 43-119 have been canceled. Claims 1, 10-11, 16, 17, 19-27, 40-42, and 120-121 are pending. 
Claims 10, 16, and 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/23/20. 
Claims 1, 11, 12, 17, 23-27, 40-42, and 120-121 are under examination.
New Rejection Necessitated by Applicant’s Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11, 12, 17, 23-27, 40-42, and 120-121 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a 
The instant claims are drawn to a method of treating cancer in a subject comprising administering to the subject: (a) one or more viruses that do not comprise an N1L gene and are engineered to encode a matrix-degrading protein, an adenoviral death protein, and/or a cytochrome p450; and (b) at least one immune checkpoint inhibitor; wherein the one or more viruses and at least one immune checkpoint inhibitor are administered to the subject in an amount to treat the cancer.
  The claims encompass treating any cancer with a vast genus of engineered viruses. The claims do not meet the written description requirement because the specification does not adequately describe the i) engineered viruses, including the individual parts of the engineered virus, ii) the immune checkpoints inhibitors, and iii) the specific combinations of engineered viruses and immune checkpoint inhibitors to be used in the claimed method.  
Regarding the engineered viruses, the claims do not recite specific molecules for the additional protein(s) encoded by the engineered virus. Rather, the claims refer to the additional proteins by their function. However, the genus of molecules is not adequately described in the specification such that one of skill in the art would know the structure of the molecule having the claimed function. For instance, the specification teaches that the term "extracellular matrix degradative protein" or "extracellular matrix degrading protein" refers to any protein which acts on the integrity of the cell matrix, in particular exerting a total or partial degrading or destabilizing action on at least one of the constituents of the said matrix or on the bonds which unite these various constituents. Thus, the term “matrix-degrading protein” encompasses potentially thousands of proteins that act on an ECM constituent or the bonds which unite the constituents. Except for the specifically named matrix-degrading proteins relaxin, hyaluronidase, and decorin, there are no defined structures that would correlate with the claimed matrix-degrading function.  

Taken together, the genus of engineered viruses is extremely broad because the claims recite generic and incompletely described engineered viruses that do not comprise an N1L gene and encode a generic matrix-degrading protein, generic adenoviral death protein, and/or cytochrome p450. One of ordinary skill in the art would not be reasonably apprised of the structure of the claimed engineered viruses without adequate descriptions of its component parts or overall makeup. The generically claimed matrix-degrading protein and adenoviral death protein do not impart enough structural information to permit one of ordinary skill in the art to reasonably recognize or understand that Applicant was in possession of the full scope of the engineered viruses as recited in the claims. For instance, without knowing the structure of the claimed matrix-degrading proteins and adenoviral death proteins, one would not be able to adequately describe the claimed engineered virus. As noted above, the terms “matrix-degrading protein” and “adenoviral death protein” are functional terms that do not provide specific structure(s) that correspond with the proteins. Although claim 17 states that the matrix-degrading protein is relaxin, hyaluronidase, or decorin, this is not applicable to the full scope of the claims. Claim 16 states that the adenoviral death protein is overexpressed; however, this is not a description of the adenoviral death protein itself. 
Regarding the immune checkpoint inhibitors, the specification teaches that "immune checkpoint" refers to a molecule such as a protein in the immune system which provides inhibitory signals to its components in order to balance immune reactions. Known immune 
Therefore, the specification does not provide adequate written description to identify the broad and variable genus of engineered viruses and genus of immune checkpoint inhibitors because, inter alia, the specification does not disclose a correlation between the necessary structure of the engineered viruses and immune checkpoint inhibitors and the function(s) recited in the claims; and thus, the specification does not distinguish the claimed genus from others, except by function. Accordingly, the specification does not define any structural features commonly possessed by members of the genus, because while the description of an ability of the claimed engineered viruses and immune checkpoint inhibitor may generically describe their function, it does not describe the engineered virus and immune checkpoint inhibitor itself.  A definition by function does not suffice to define the genus because it is only an indication of what the engineered virus and the immune checkpoint inhibitor do, rather than what they are; therefore it is only a definition of a useful result rather than a definition of what achieves that 
Additionally, the specification does not provide a representative number of species commensurate in scope of the genus. The specification discloses a single replication competent engineered adenovirus that expresses relaxin (Ad-ΔE1B-RLX). The specification demonstrates that in the B16F10 melanoma model, administration of Ad-ΔE1B-RLX treatment reversed resistance to systemic immune checkpoint inhibitor therapy, and the combined therapies induced superior abscopal effects on distant tumors that were not treated with viral therapy. Additionally, the specification teaches that the combined therapies reduced tumor volume compared to treatment with either agent alone. Thus, the specification sets forth a correlation between the combination of the relaxin-expressing, replication competent (Ad-ΔE1B-RLX) adenovirus and anti-PD-1 antibody, and the function of treating melanoma.  However, this correlation does not appear to be present in the breadth of the claims. As noted above, the claims encompass a vast genus of engineered viruses and immune checkpoint inhibitors. With the exception of the combination of Ad-Relaxin and anti-PD1, the specification describes no other engineered virus and immune checkpoint inhibitor encompassed by the claims that has the function of treating cancer. Given that the specification does not provide a correlation between the claimed engineered viruses and immune checkpoint inhibitors, and the function of treating cancer, and there is no indication that the species exemplified in the specification is predicative of other species within the genus, one of skill in the art would not know which cancers can be treated with the claimed engineered virus and immune checkpoint inhibitor.  Thus, the specification does not provide adequate guidance to carry out the claimed method 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that
"applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)
The state of the art regarding the N1L gene is discussed by Ren et al. (Immunology, 145, 34-49). Ren et al. teach that deletion of the vaccinia virus N1 gene reduces virus virulence and induces stronger CD8+ T-cell responses that confer enhanced protection against virus challenge (See page 35). Ren et al. teach that N1 is present in many, but not all VACV strains and orthopoxviruses (See page 35). Ren et al. teach that N1 is an intracellular dimer expressed early during infection that inhibits activation of NFκB activation, suppresses apoptosis, and contributes to virulence (See page 35). Ren et al. teach that N1 mutants unable to block NFκB (I6E)  or apoptosis (R58Y and Q61Y) have been described and these mutant showed that inhibition of NFκB activation, rather than apoptosis, was the predominant mechanism by which protein N1 contributes to VACV virulence (See page 35). Ren et al. teach that another mutant, R71Y, affected neither inhibition of apoptosis nor NFκB activation and a virus baring this mutation has wild-type virulence (See page 35). Thus, the art recognizes that deletion of N1L gene reduces the virulence of Vaccinia virus. However, the reference notes that not all N1L gene mutants have the same function, as some deletions reduce virulence and others maintain wild-type virulence. Furthermore, the reference notes that the N1L gene is only present in some viruses, namely Vaccinia virus and orthopoxviruses.
The state of the art regarding armed therapeutic viruses is discussed by Hermiston and Kuhn (Cancer Gene Therapy, 2002; 9:1022-1035). Hermiston and Kuhn teach that armed 
The state of the art regarding combinations of immune checkpoint blockade and oncolytic virotherapy is discussed by Rojas et al. (Clin Caner Res. 2015 December 15; 21(24):5543-5551). Rojas et al. teach that it is evident that blockade of immune checkpoint 
Furthermore, protein chemistry is probably one of the most unpredictable areas of biotechnology. Consequently, the effects of sequence dissimilarities upon protein structure and function cannot be predicted. Bowie et al. (Science, 1990, 247:1306-1310) teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that 
Cancer is not a single disease, or cluster of closely related disorders. There are hundreds of cancers, which have in common only uncontrolled cell growth. Cancers are highly heterogeneous at both the molecular and clinical level. Additionally, it is known in the art that cancer cells arising from different tissues differ in etiology and response to treatment. Heppner et al. (Cancer Metastasis Review 2:5-23; 1983) discuss the heterogeneity of tumors from different tissues, as well as the same tissue. A key point made by Heppner et al. is that tumor 
Taken together, the art provides evidence that the heterogeneity of tumors contributes to the variability in treating cancer. Therefore, one of skill in the art would conclude that the claimed invention encompasses treating cancers that may not be respond to treatment with the claimed engineered virus expressing an ADP, matrix degrading protein, and/or cytochrome p450, in combination with an immune checkpoint inhibitor (e.g., anti-PD-1 therapy). Applicant has provided little or no descriptive support beyond the mere presentation of generic steps to 
While "examples explicitly covering the full scope of the claim language" typically will not be required, a sufficient number of representative species must be included to "demonstrate that the patentee possessed the full scope of the [claimed] invention." Lizard tech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724,1732 (Fed. Cir. 2005).
In the absence of sufficient recitation of distinguishing characteristics, the specification does not provide adequate written description of the claimed genus. One of skill in the art would not recognize from the disclosure that the applicant was in possession of the claimed method which encompasses treating any cancer. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features (see, Univ. of Rochester v. G.D. Searle& Co., 358 F.3d 916,927, 69 USPQ2d 1886, 1895 (Fed. Cir. 2004); accord Ex Parte Kubin, 2007-0819, BPAI 31 May 2007, opinion at p. 16, paragraph 1). The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116).
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).
Applicant’s Arguments

Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. In response to Applicant’ argument that the specification provides ample disclosure on ECM proteins, such as relaxin, hyaluronidase, and decorin, the claims are not limited to these species of ECM proteins. As noted in the rejection above, the claims define the genus of ECM proteins by their function and not a specific structure. The species disclosed in the specification are limited compared to the breadth of the claims, which encompass the full-length proteins, as well as fragments of the ECM proteins. The specification does not disclose fragments of the specified ECM proteins that have the required function. Likewise, the term ADP encompasses both the full-length and fragments of ADP. There is no disclosure of ADP fragments that have the required functions. Thus, the claims encompass viruses comprising structures that are not 
As explained above, one of ordinary skill in the art would not be reasonable apprised of the full structure of the claimed engineered virus without adequate descriptions of its component parts or overall makeup. The generically claimed matrix degrading protein and ADP do not impart enough structural information to permit one of ordinary skill in the art to reasonably recognize or understand that Applicant was in possession of the full scope of the engineered viruses as recited in the claims. Without knowing the structure of the claimed matrix degrading protein and ADP, one would not be able to adequately describe the claimed engineered virus.
  Furthermore, the cancer treatment art is unpredictable, and one of ordinary skill in the art would not readily envisage treating all cancers with the vast genus of engineered viruses and immune checkpoint inhibitors, based upon the demonstration that the relaxin-expressing, replication competent (Ad-ΔE1B-RLX) adenovirus and anti-PD-1 antibody treats melanoma. Applicant has provided little to no descriptive support beyond the mere presentation of partially named structures to enable one of ordinary skill in the art to determine the actual structural composition of the claimed genus of engineered viruses. Without an adequate structural description of the claimed components and descriptive support on how to put them together, one of skill in the art would not know which cancers could be treated with which engineered virus. Thus, one of skill in the art would not conclude that Applicant was in possession of the genus of engineered viruses for treating all cancers, as claimed.
Claim Interpretation
The instant claims are drawn to method of treating cancer in a subject comprising administering to the subject: (a) one or more viruses that do not comprise an N1L gene and are engineered to comprise a matrix-degrading protein gene, an adenoviral death protein (ADP) gene, and/or a cytochrome p450 gene; and (b) at least one immune checkpoint inhibitor.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11, 12, 17, 23, 27, 40, and 120-121 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rosengren et al. (WO 2016/033555 A1, published March 3, 2016).
The instant claims are drawn to method of treating cancer in a subject comprising administering to the subject: (a) one or more viruses that do not comprise an N1L gene and are 
	Rosengren et al. teach a method of treating cancer comprising administering combinations of a hyaluronan-degrading enzyme, such as hyaluronidase, and an immune checkpoint inhibitor (See abstract and page 3). Rosengren et al. teach that administration of a hyaluronan degrading enzyme and an immune checkpoint inhibitor can increase the response of a tumor cell or cancer cell to treatment with the inhibitor. For example, administration of a hyaluronan degrading enzyme or inhibitor of hyaluronan synthesis, prior to administration of an inhibitor of CTLA-4 or PD-L1 improves treatment of tumors compared to the inhibitor alone (See page 3). Rosengren et al. teach that the hyaluronan-degrading enzyme, such as a soluble hyaluronidase, can be encoded in a vector, such as an oncolytic vector for delivery to tumors and expression therein or targeted for delivery to other cells and tissues (See page 7 and claim 1). Rosengren et al. teach that the oncolytic virus encoding the hyaluronidase is administered in an effect amount to degrade of cleave-tumor-associated hyaluronon (See pages 225-226). Rosengren et al. teach that the immune checkpoint inhibitor is provided in a therapeutically effective amount (See pages 228-231). Rosengren et al. teach that a therapeutically effective amount refers to the quantity of an agent, compound, material, or composition containing a compound that is at least sufficient to produce a therapeutic effect (See pages 67 and 69).  Rosengren et al. teach that the oncolytic viral vectors include adenovirus oncolytic vectors that encode and express the hyaluronan degrading enzyme (See page 122). Rosengren et al. teach that examples of immune checkpoint proteins include CTLA4, PD-1, and PD-L1 (See page 7). Rosengren et al. teach that the cancer is a solid tumor, such as pancreatic cancer, bladder cancer, gastric cancer, mesothelioma, NSCLC, and colon cancer (See pages 2, 25, and 62). Thus, Rosengren et al. anticipate the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 11, 12, 17, 23-27, 40-42, and 120-121 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (US Patent Application Publication 20070202080 A1, .
The instant claims are drawn to method of treating cancer in a subject comprising administering to the subject: (a) one or more viruses that do not comprise an N1L gene and are engineered to comprise a matrix-degrading protein gene, an adenoviral death protein (ADP) gene, and/or a cytochrome p450 gene; and (b) at least one immune checkpoint inhibitor.
Yun et al. teach a method of treating cancer comprising administering a recombinant adenovirus which comprises a nucleotide sequence encoding relaxin (See claims 8 and 13). Yun et al. teach that the relaxin-expressing adenovirus of this invention allows to decrease a dosage for cancer therapy, reducing significantly toxicity to normal cells and undesirable immune reactions in vivo (See paragraph 0078)/ Yun et al. teach that the recombinant adenovirus can be used in combination with other cancer therapeutics, and such combination therapy may be more effective in treating cancer (See paragraph 0084). Yun et al. teach that the virus is oncolytic and replication incompetent (See paragraphs 0006, 0074 and 0154). Yun et al. teach that the adenovirus comprises a therapeutic nucleic acid, which is a pro-apoptotic gene p53 (See paragraph 0035-0036).Yun et al. teach that the cancer is stomach cancer, lung cancer, breast cancer, ovarian cancer, liver cancer, bronchogenic cancer, nasopharyngeal cancer, laryngeal cancer, pancreatic cancer, bladder cancer, colon cancer, and uterine cervical cancer (See paragraphs 0079-0081). 
 	Yun et al. do not teach administering a checkpoint inhibitor.
However, Bosch et al. taught a method of treating cancer or initiating, enhancing, or prolonging an anti-tumor response in a subject in need thereof comprising administering to the subject a therapeutic agent in combination or a combined treatment regimen with an agent that is a checkpoint inhibitor. Bosch teaches the checkpoint inhibitor and the therapeutic are administered simultaneously or sequentially in either order (See page 1). In one embodiment, 
Bauzon et al. teach that combining oncolytic viruses and immune checkpoints inhibitors is a strategy that may be beneficial on many levels and help overcome the shortcomings of either approach alone (See page 4). Bauzon et al. teach that the advantages of combining the two approaches include that the combination is selective for cancers, self-amplifying, tumor burden dependent, pro-inflammatory/immunogenic, provides endogenous gene delivery, and potent/lasting tumor immunity (See table 5 and pages 4-6). Bauzon et al. teach that the cancer is selected from the cancer is selected from the group consisting of urogenital, gynecological, lung, gastrointestinal, head and neck cancer, brain cancers including malignant gliomas and brain metastases, malignant mesothelioma, non-metastatic or metastatic breast cancer, malignant melanoma, Merkel Cell Carcinoma or bone and soft tissue sarcomas, haematologic neoplasias, multiple myeloma, acute myelogenous leukemia, chronic myelogenous leukemia, myelodysplastic syndrome and acute lymphoblastic leukemia, non-small cell lung cancer (NSCLC), breast cancer, metastatic colorectal cancers, hormone sensitive or hormone refractory prostate cancer, colorectal cancer, ovarian cancer, hepatocellular cancer, renal cell cancer, pancreatic cancer, gastric cancer, oesophageal cancers, hepatocellular cancers, cholangiocellular cancers, head and neck squamous cell cancer soft tissue sarcoma, and small cell lung cancer (See claim 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer an adenovirus expressing relaxin and a checkpoint inhibitor for treating cancer because Bauzon et al. teach that immune checkpoint therapy is an approach that will benefit from co-administration with oncolytic viruses in order to augment these immune-modulating therapies in a highly targeted and economically advantageous way over current treatment.  One of ordinary skill in the art would be motivated to treat cancer with a combination of an adenovirus expressing relaxin and a checkpoint inhibitor 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results". The combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.  
Applicant’s Arguments
Applicant argues that Yun et al. do not teach administering the adenovirus with an immune checkpoint therapy. Applicant argues that Bosch et al. provides no teaching or suggestion for a .
Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. In response to Applicant’s arguments regarding the deficiencies Yun and Bosch, the references were used in an obviousness rejection, and are not anticipatory. Therefore, the arguments regarding the deficiencies of each reference alone is not persuasive. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to Applicant’s argument that the specification surprisingly shows that a virus encoding a matrix-degrading protein, such as relaxin, in combination with an immune checkpoint inhibitor surprisingly results in synergistic inhibition of tumor growth and increase in survival, the surprising results are not commensurate in scope with the claims. The claims broadly encompass treating any cancer with any type of virus that does not comprise an N1L gene and is engineered to encode a matrix-degrading protein, an ADP, and/or a cytochrome p450. Furthermore, the claims broadly encompass any immune checkpoint inhibitor. There is no evidence that the results demonstrated with the combination of Ad-relaxin and anti-PD-1 in a melanoma model are applicable to the vast number of combinations and options encompassed by the claims. 
Claim Status
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/SANDRA E DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        
/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646